OPINION — AG — ** TAX — PERSONAL PROPERTY ** STATEMENTS OF FACTS: " WHERE LAND IN EXCESS OF 40 ACRES HAS BEEN ANNEXED TO OKLAHOMA CITY, AT THE REQUEST OF THE OWNERS OF SUCH LANDS, AND IN THE EVENT THAT THERE ARE BUILDINGS (IMPROVEMENTS) THEREON, AND PIPELINES, TELEPHONE LINES, DRILLING EQUIPMENT, ETC., LOCATED ON, OVER OR THROUGH SUCH LANDS, WILL SUCH PROPERTIES BE SUBJECT TO CITY TAXES ? " — IT IS OF DOUBTFUL VALIDITY (MUNICIPAL TAXATION, OCCUPATIONAL TAXES, AD VALOREM TAXATION, CITY LIMITS, TAX EXEMPTION, PROPERTY, LAND TRACTS, ASSESSMENT) CITE: 11 O.S. 481 [11-481], ARTICLE X, SECTION 6, ARTICLE X, SECTION 9, ARTICLE X, SECTION 10 (JAMES P. GARRETT)